 1   CAMACHO CALVO LAW GROUP LLC
     DONALD V. CALVO
 2   dcalvo@camachocalvo.law
     134 W Soledad Ave Ste 401
 3   Hagåtña, GU 96910
 4   Tel No. 671.472.6813
     Fax No. 671.477.4375
 5
     ASHFORD & WRISTON LLLP
 6   SETH T. BUCKLEY, ESQ. [Hawaii Bar No. 9353]
 7   sbuckley@awlaw.com
     999 Bishop Street, Suite 1400
 8   Honolulu, Hawaii 96813
     P. (808) 539-0408
 9   F. (808) 533-4945
10
11                             IN THE DISTRICT COURT OF GUAM
                                     TERRITORY OF GUAM
12                                  BANKRUPTCY DIVISION
13
14    In re:                               Chapter 11 Bankruptcy

15                                         Case No. 19-00010

16    ARCHBISHOP OF AGAÑA,

17    a Corporation Sole                   SUPPLEMENT TO BANK OF HAWAII’S

18                                         RESPONSE TO OFFICIAL COMMITTEE OF

19                   Debtor.               UNSECURED           CREDITORS’     LIMITED

20                                         OBJECTION TO MOTION FOR           USE   OF

21                                         CASH COLLATERAL (BANK OF HAWAII);

22                                         PROPOSED FINAL ORDER

23
24                                         Hearing Date: May 3, 2019

25                                         Time: 8:30 AM

26                                         Judge: Hon. Frances Tydingco-Gatewood

27
28



               Case 19-00010 Document 167 Filed 05/01/19 Page 1 of 4
     2337455.01
 1                  SUPPLEMENT TO BANK OF HAWAII’S RESPONSE TO

 2   OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ LIMITED OBJECTION TO
 3            MOTION FOR USE OF CASH COLLATERAL (BANK OF HAWAII)
 4
           Creditor Bank of Hawaii (“BOH”) hereby supplements (this “Supplement”) its
 5
 6   Response to Official Committee of Unsecured Creditors’ Limited Objection to Motion For

 7   Use of Cash Collateral (Bank Of Hawaii) filed April 15, 2019 [ECF No. 139] (the “BOH
 8
     Response”).
 9
           On January 16, 2019, the Archbishop of Agaña, a Corporation Sole, also known as
10
11   Roman Catholic Archdiocese of Agaña, Debtor-in-Possession in the above-captioned
12   Chapter 11 bankruptcy case ("AOA" or "Debtor"), filed its Motion for Interim Order
13
     Authorizing Use of Cash Collateral, Granting Adequate Protection and Setting Final
14
15   Hearing [ECF No. 21] (the "Cash Collateral Motion").

16         On January 16, 2019, the Official Credit of Unsecured Creditors filed its Limited
17
     Objection to Motion For Use of Cash Collateral (Bank Of Hawaii) [ECF No. 125]
18
19   (“Limited Objection”). BOH filed the BOH Response on April 15, 2019, attaching to the

20   BOH Response a Proposed Final Order Authorizing Use of Bank of Hawaii Cash Collateral
21
     and Granting Adequate Protection (the “Proposed Final Order”).
22
           Since the filing of the Limited Objection, BOH Response, and Proposed Final
23
24   Order, the parties have negotiated and agreed upon a final form of proposed final order on
25   the Cash Collateral Motion, which final form of order is attached to this Supplement.
26
27
28



                                                 2
           Case 19-00010 Document 167 Filed 05/01/19 Page 2 of 4
 1         Based on the foregoing, BOH respectfully requests that the Cash Collateral Motion

 2   be granted in the in the form of the Proposed Final Order Authorizing Use of Bank of
 3
     Hawaii Cash Collateral and Granting Adequate Protection, attached hereto.
 4
 5
     RESPECTFULLY SUBMITTED this 1st day of May, 2019,
 6
 7
                                            CAMACHO CALVO LAW GROUP LLC
 8
 9                                              /s/ Donald V. Calvo

10                                              Donald V. Calvo

11
                                            ASHFORD & WRISTON LLLP
12
13
                                                /s/ Seth T. Buckley
14
                                                Seth T. Buckley
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               3
           Case 19-00010 Document 167 Filed 05/01/19 Page 3 of 4
 1                                     CERTIFICATE OF SERVICE
     I hereby certify that, May 1, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true copy of the
 2
     foregoing SUPPLEMENT TO BANK OF HAWAII’S RESPONSE TO OFFICIAL COMMITTEE
 3
     OF UNSECURED CREDITORS’ LIMITED OBJECTION TO MOTION FOR USE OF CASH
 4
     COLLATERAL (BANK OF HAWAII), was served via the Court’s CM/ECF notification facilities
 5
     to those parties who are registered CM/ECF participants in this case, and the U.S. Trustee.
 6
 7                                                       /s/ Donald V. Calvo
 8                                                       Donald V. Calvo
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     4
            Case 19-00010 Document 167 Filed 05/01/19 Page 4 of 4
